United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2903
                         ___________________________

                              Bilder Peralta-Cifuentes

                              lllllllllllllllllllllPetitioner

                                            v.

               Eric H. Holder, Jr., Attorney General of United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: April 17, 2013
                               Filed: April 22, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Guatemalan citizen Bilder Peralta-Cifuentes petitions for review of an order of
the Board of Immigration Appeals (BIA), denying his motion to reopen removal
proceedings. In his motion to reopen, Peralta-Cifuentes sought permission to apply
for withholding of removal and for relief under the Convention Against Torture. In
denying his motion, the BIA concluded that he had not established prima facie
eligibility for either form of relief. After careful review, we conclude that the BIA
acted within its discretion. See Averianova v. Holder, 592 F.3d 931, 936 (8th Cir.
2010) (standard of review); Minwalla v. INS, 706 F.2d 831, 834-35 (8th Cir. 1983)
(no abuse of discretion in denying motion to reopen where petitioner’s allegations did
not establish prima facie case for substantive relief sought). Accordingly, we deny
the petition for review. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-